DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (US 2014/0085304). Note:  The current rejection corresponds to the Written Opinion for PCT/IB2016/054978 dated 01/18/2017.
Regarding claim 1, Kim discloses “providing metabolite and image data input to a magnetic resonance spectroscopy 5system (paragraphs 0068, 0130); segregating a set of voxels containing data having a minimum signal-to-noise ratio based on given input (paragraph 0061); pre-processing spectral parameters from the remaining voxels; establishing individual spectral peak area from each voxel for conversion into metabolite 10concentration (paragraph 0017); generating a metabolite concentration map along with a magnetic resonance image as output (paragraph 0020).”
Regarding claim 2, Kim discloses “wherein the metabolite and image data input includes MRS imaging data (paragraph 0116), reference MRS imaging data (paragraph 0107), and MRI image (abstract0.”
1H) and phosphorous (31P) MRS data.” (abstract: lipid related spectrum – H proton)
Regarding claim 4, Kim discloses “wherein the MRS imaging data input is from SV, MRSI, or 20MEGA-PRESS acquisition technique.” (paragraph 0005: MRSI)
Regarding claim 5, Kim discloses “wherein the reference MRS imaging data input is unsuppressed water, an internal peak, or in vitro MRS signal from phantom.” (paragraphs 0020, 0107) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US 2014/0085304) in view of Bauer, et al. (US 2014/0191755).
Regarding claim 6, Kim discloses all the structure set forth in the claims except “wherein the step of pre-processing spectral parameters from the remaining voxels comprises the steps of: a. correcting phase and frequency with respect to reference MRS imaging data; b. applying water suppression with Hankel Singular Value Decomposition (HSVD); c. zero- filling to improve the spectral resolution; and 30d. obtaining a filtered signal by temporal apodization method.”  However, processing .
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Labadie, et al. (US 9,234,953) teaches a method of MR spectroscopic imaging.
Balchandani, et al. (US 7,966,053) teaches a method for MR spectroscopic imaging.
Posse (US 2009/0091322) teaches a method for MR spectroscopic imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
November 29, 2021